ORDER

PER CURIAM.
Susanne Adams (“Wife”) appeals from the trial court’s judgment dissolving her *444marriage to Stephen Adams (“Husband”). Wife argues the trial court erred in: (1) failing to award her maintenance; (2) calculating child support; (3) valuing and distributing the marital property; and (4) failing to award her attorney’s fees. On cross-appeal, Husband argues the trial court erred in ordering the maintenance issue “remain open and subject to modification.”
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties .have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 84.16(b).